 



Exhibit 10.4
GUARANTY

      New York, New York   August 28, 2007

     FOR VALUE RECEIVED, and in consideration of note purchases from, or credit
otherwise extended or to be extended by Laurus Master Fund, Ltd. (“Laurus”),
Valens U.S. SPV I, LLC (“Valens U.S.”), Valens Offshore SPV I, Ltd. (“Valens
Offshore”) and PSource Structured Debt Limited (“PSource” and, together with
Laurus, Valens U.S., Valens Offshore, the “Purchasers” and each, a “Purchaser”)
to or for the account of Silicon Mountain Memory, Incorporated, a Colorado
corporation (the “SMM”) and VCI Systems, Inc., a Colorado corporation (“VCI” and
together with SMM, the “Companies” and each, a “Company”) from time to time and
at any time and for other good and valuable consideration and to induce each
Purchaser, in its discretion, to purchase such notes or make other extensions of
credit and to make or grant such renewals, extensions, releases of collateral or
relinquishments of legal rights as such Purchaser may deem advisable, each of
the undersigned (and each of them if more than one, the liability under this
Guaranty being joint and several) (jointly and severally referred to as
“Guarantors” or “the undersigned”) unconditionally guaranties to each Purchaser,
its successors, endorsees and assigns the prompt payment when due (whether by
acceleration or otherwise) of all present and future obligations and liabilities
of any and all kinds of each Company to any Purchaser and of all instruments of
any nature evidencing or relating to any such obligations and liabilities upon
which such Company or one or more parties and such Company is or may become
liable to any Purchaser, whether incurred by such Company as maker, endorser,
drawer, acceptor, guarantors, accommodation party or otherwise, and whether due
or to become due, secured or unsecured, absolute or contingent, joint or
several, and however or whenever acquired by any Purchaser, whether arising
under, out of, or in connection with (i) that certain Security Agreement dated
as of September 25, 2006 by and among SMM, the other Companies named therein and
Laurus (the “Security Agreement”) and (ii) each Ancillary Agreement referred to
in the Security Agreement (the Security Agreement and each Ancillary Agreement,
as each may be amended, modified, restated and/or supplemented from time to
time, are collectively referred to herein as the “Documents”), or any documents,
instruments or agreements relating to or executed in connection with the
Documents or any documents, instruments or agreements referred to therein or
otherwise, or any other obligations or liabilities of such Company to any
Purchaser, whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise (all of which are herein collectively referred to as the
“Obligations”), and irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against any Company
under Title 11, United States Code, including, without limitation, obligations
or indebtedness of any Company for post-petition interest, fees, costs and
charges that would have accrued or been added to the Obligations but for the
commencement of such case. Terms not otherwise defined herein shall have the
meaning assigned such terms in the Security Agreement. In furtherance of the
foregoing, the undersigned hereby agrees as follows:
Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



     1. No Impairment. Any Purchaser may at any time and from time to time,
either before or after the maturity thereof, without notice to or further
consent of the undersigned, extend the time of payment of, exchange or surrender
any collateral for, renew or extend any of the Obligations or increase or
decrease the interest rate thereon, or any other agreement with any Company or
with any other party to or person liable on any of the Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between any Purchasers and any Company or any such
other party or person, or make any election of rights such Purchaser may deem
desirable under the United States Bankruptcy Code, as amended, or any other
federal or state bankruptcy, reorganization, moratorium or insolvency law
relating to or affecting the enforcement of creditors’ rights generally (any of
the foregoing, an “Insolvency Law”) without in any way impairing or affecting
this Guaranty. This Guaranty shall be effective regardless of the subsequent
incorporation, merger or consolidation of any Company, or any change in the
composition, nature, personnel or location of any Company and shall extend to
any successor entity to each Company, including a debtor in possession or the
like under any Insolvency Law.
     2. Guaranty Absolute. Subject to Section 5(c) hereof, each of the
undersigned jointly and severally guarantees that the Obligations will be paid
strictly in accordance with the terms of the Documents and/or any other
document, instrument or agreement creating or evidencing the Obligations,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Company with
respect thereto. Guarantors hereby knowingly accept the full range of risk
encompassed within a contract of “continuing guaranty” which risk includes the
possibility that a Company will contract additional obligations and liabilities
for which Guarantors may be liable hereunder after such Company’s financial
condition or ability to pay its lawful debts when they fall due has
deteriorated, whether or not such Company has properly authorized incurring such
additional obligations and liabilities. The undersigned acknowledge that (i) no
oral representations, including any representations to extend credit or provide
other financial accommodations to any Company, have been made by any Purchaser
to induce the undersigned to enter into this Guaranty and (ii) any extension of
credit to any Company shall be governed solely by the provisions of the
Documents. The liability of each of the undersigned under this Guaranty shall be
absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any waiver, indulgence, renewal,
extension, amendment or modification of or addition, consent or supplement to or
deletion from or any other action or inaction under or in respect of the
Documents or any other instruments or agreements relating to the Obligations or
any assignment or transfer of any thereof, (b) any lack of validity or
enforceability of any Document or other documents, instruments or agreements
relating to the Obligations or any assignment or transfer of any thereof,
(c) any furnishing of any additional security to any Purchaser or its assignees
or any acceptance thereof or any release of any security by any Purchaser or its
assignees, (d) any limitation on any party’s liability or obligation under the
Documents or any other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof or any invalidity or
unenforceability, in whole or in part, of any such document, instrument or
agreement or any term thereof, (e) any bankruptcy, insolvency, reorganization,
Subsidiary Guaranty

2



--------------------------------------------------------------------------------



 



composition, adjustment, dissolution, liquidation or other like proceeding
relating to any Company, or any action taken with respect to this Guaranty by
any trustee or receiver, or by any court, in any such proceeding, whether or not
the undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the undersigned.
Any amounts due from the undersigned to any Purchaser shall bear interest until
such amounts are paid in full at the highest rate then applicable to the
Obligations. Obligations include post-petition interest whether or not allowed
or allowable.
     3. Waivers.
     (a) This Guaranty is a guaranty of payment and not of collection. No
Purchaser shall be under any obligation to institute suit, exercise rights or
remedies or take any other action against any Company or any other person or
entity liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and each of the
Guarantors hereby waives any and all rights which it may have by statute or
otherwise which would require any Purchaser to do any of the foregoing. Each of
the Guarantors further consents and agrees that no Purchaser shall be under any
obligation to marshal any assets in favor of Guarantors, or against or in
payment of any or all of the Obligations. Each of the undersigned hereby waives
all suretyship defenses and any rights to interpose any defense, counterclaim or
offset of any nature and description which the undersigned may have or which may
exist between and among any Purchaser, any Company and/or the undersigned with
respect to the undersigned’s obligations under this Guaranty, or which any
Company may assert on the underlying debt, including but not limited to failure
of consideration, breach of warranty, fraud, payment (other than cash payment in
full of the Obligations), statute of frauds, bankruptcy, infancy, statute of
limitations, accord and satisfaction, and usury.
     (b) Each of the undersigned further waives (i) notice of the acceptance of
this Guaranty, of the extensions of credit, and of all notices and demands of
any kind to which the undersigned may be entitled, including, without
limitation, notice of adverse change in any Company’s financial condition or of
any other fact which might materially increase the risk of the undersigned and
(ii) presentment to or demand of payment from anyone whomsoever liable upon any
of the Obligations, protest, notices of presentment, non-payment or protest and
notice of any sale of collateral security or any default of any sort.
     (c) Notwithstanding any payment or payments made by the undersigned
hereunder, or any setoff or application of funds of the undersigned by any
Purchaser, the undersigned shall not be entitled to be subrogated to any of the
rights of any Purchaser against any Company or against any collateral or
guarantee or right of offset held by any Purchaser for the payment of the
Obligations, nor shall the undersigned seek or be entitled to seek any
contribution or reimbursement from any Company in respect of payments made by
the undersigned hereunder, until all amounts owing to each Purchaser
Subsidiary Guaranty

3



--------------------------------------------------------------------------------



 



by each Company on account of the Obligations are indefeasibly paid in full and
each Purchaser’s obligation to extend credit pursuant to the Documents has been
irrevocably terminated. If, notwithstanding the foregoing, any amount shall be
paid to the undersigned on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full and each Purchaser’s
obligation to extend credit pursuant to the Documents shall not have been
terminated, such amount shall be held by the undersigned in trust for the
Purchasers, segregated from other funds of the undersigned, and shall forthwith
upon, and in any event within two (2) business days of, receipt by the
undersigned, be turned over to the Purchasers in the exact form received by the
undersigned (duly endorsed by the undersigned to the Purchasers, if required),
to be applied against the Obligations, whether matured or unmatured, in such
order as the Purchasers may determine, subject to the provisions of the
Documents. Any and all present and future obligations and liabilities of each
Company to any of the undersigned are hereby waived and postponed in favor of,
and subordinated to the full payment and performance of, all Obligations of each
Company to each Purchaser.
     4. Security. All sums at any time to the credit of the undersigned and any
property of the undersigned in any Purchaser’s possession or in the possession
of any bank, financial institution or other entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, any Purchaser (each such entity, an “Affiliate”) shall be
deemed held by such Purchaser or such Affiliate, as the case may be, as security
for any and all of the undersigned’s obligations and liabilities to such
Purchaser and to any Affiliate of such Purchaser, no matter how or when arising
and whether under this or any other instrument, agreement or otherwise.
     5. Representations and Warranties. Each of the undersigned hereby jointly
and severally represents and warrants (all of which representations and
warranties shall survive until all Obligations are indefeasibly satisfied in
full and the Documents have been irrevocably terminated), that:
     (a) Corporate Status. It is a corporation, partnership or limited liability
company, as the case may be, duly formed, validly existing and in good standing
under the laws of its jurisdiction of formation indicated on the signature page
hereof and has full power, authority and legal right to own its property and
assets and to transact the business in which it is engaged.
     (b) Authority and Execution. It has full power, authority and legal right
to execute and deliver, and to perform its obligations under, this Guaranty and
has taken all necessary corporate, partnership or limited liability company, as
the case may be, action to authorize the execution, delivery and performance of
this Guaranty.
     (c) Legal, Valid and Binding Character. This Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.
Subsidiary Guaranty

4



--------------------------------------------------------------------------------



 



     (d) Violations. The execution, delivery and performance of this Guaranty
will not violate any requirement of law applicable to it or any contract,
agreement or instrument to which it is a party or by which it or any of its
property is bound or result in the creation or imposition of any mortgage, lien
or other encumbrance other than in favor of the Purchasers on any of its
property or assets pursuant to the provisions of any of the foregoing, which, in
any of the foregoing cases, could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
     (e) Consents or Approvals. No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
     (f) Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best of its knowledge, threatened
(i) with respect to this Guaranty or any of the transactions contemplated by
this Guaranty or (ii) against or affecting it, or any of its property or assets,
which, in each of the foregoing cases, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.
     (g) Financial Benefit. It has derived or expects to derive a financial or
other advantage from each and every loan, advance or extension of credit made
under the Documents or other Obligation incurred by the Companies to the
Purchasers.
     (h) Solvency. As of the date of this Guaranty, (a) the fair saleable value
of its assets exceeds its liabilities and (b) it is meeting its current
liabilities as they mature.
     6. Acceleration.
     (a) If any breach of any covenant or condition or other event of default
shall occur and be continuing under any agreement made by any Company or any of
the undersigned to any Purchaser, or either any Company or any of the
undersigned should at any time become insolvent, or make a general assignment,
or if a proceeding in or under any Insolvency Law shall be filed or commenced
by, or in respect of, any of the undersigned, or if a notice of any lien, levy,
or assessment is filed of record with respect to any assets of any of the
undersigned by the United States of America or any department, agency, or
instrumentality thereof, or if any taxes or debts owing at any time or times
hereafter to any one of them becomes a lien or encumbrance upon any assets of
the undersigned in any Purchaser’s possession, or otherwise, any and all
Obligations shall for purposes hereof, at such Purchaser’s option, be deemed due
and payable without notice notwithstanding that any such Obligation is not then
due and payable by the Companies.
Subsidiary Guaranty

5



--------------------------------------------------------------------------------



 



     (b) Each of the undersigned will promptly notify the Purchasers of any
default by such undersigned in its respective performance or observance of any
term or condition of any agreement to which the undersigned is a party if the
effect of such default is to cause, or permit the holder of any obligation under
such agreement to cause, such obligation to become due prior to its stated
maturity and, if such an event occurs, the Purchasers shall have the right to
accelerate such undersigned’s obligations hereunder.
     7. Payments from Guarantors. The Purchasers, in their sole and absolute
discretion, with or without notice to the undersigned, may apply on account of
the Obligations any payment from the undersigned or any other guarantors, or
amounts realized from any security for the Obligations, or may deposit any and
all such amounts realized in a non-interest bearing cash collateral deposit
account to be maintained as security for the Obligations.
     8. Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of the Purchasers hereunder or under
any of the Obligations.
     9. No Termination. This is a continuing irrevocable guaranty and shall
remain in full force and effect and be binding upon the undersigned, and each of
the undersigned’s successors and assigns, until all of the Obligations have been
indefeasibly paid in full and each Purchaser’s obligation to extend credit
pursuant to the Documents has been irrevocably terminated. If any of the present
or future Obligations are guarantied by persons, partnerships, corporations or
other entities in addition to the undersigned, the death, release or discharge
in whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of any undersigned under this Guaranty.
     10. Recapture. Anything in this Guaranty to the contrary notwithstanding,
if any Purchaser receives any payment or payments on account of the liabilities
guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by such Purchaser, the undersigned’s obligations to
such Purchaser shall be reinstated and this Guaranty shall remain in full force
and effect (or be reinstated) until payment shall have been made to such
Purchaser, which payment shall be due on demand.
     11. Books and Records. The books and records of each Purchaser showing the
account between such Purchaser and each Company shall be admissible in evidence
in any action or proceeding, shall be binding upon the undersigned for the
purpose of establishing the items therein set forth and shall constitute prima
facie proof thereof.
     12. No Waiver. No failure on the part of any Purchaser to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by any Purchaser of any
right, remedy or power hereunder preclude any other or future exercise of any
other legal right, remedy or power. Each and every right, remedy and power
hereby granted to each Purchaser or allowed it by law or other agreement shall
be
Subsidiary Guaranty

6



--------------------------------------------------------------------------------



 



cumulative and not exclusive of any other, and may be exercised by any Purchaser
at any time and from time to time.
     13. Waiver of Jury Trial. EACH OF THE UNDERSIGNED DESIRES THAT ITS DISPUTES
BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE AMONG EACH PURCHASER, AND/OR ANY OF THE UNDERSIGNED ARISING
OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS GUARANTY, ANY DOCUMENT OR THE TRANSACTIONS
RELATED HERETO OR THERETO.
     14. Governing Law; Jurisdiction. THIS GUARANTY CANNOT BE CHANGED OR
TERMINATED ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
EACH OF THE UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OF THE
UNDERSIGNED, ON THE ONE HAND, AND ANY PURCHASER, ON THE OTHER HAND, PERTAINING
TO THIS GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS GUARANTY OR ANY OF THE DOCUMENTS; PROVIDED, THAT EACH OF THE
UNDERSIGNED ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO
PRECLUDE ANY PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF ANY PURCHASER. EACH OF THE UNDERSIGNED EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH UNDERSIGNED HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. EACH OF THE UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH UNDERSIGNED IN ACCORDANCE WITH
SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.

Subsidiary Guaranty

7



--------------------------------------------------------------------------------



 



     15. Understanding With Respect to Waivers and Consents. Each Guarantor
warrants and agrees that each of the waivers and consents set forth in this
Guaranty is made voluntarily and unconditionally after consultation with outside
legal counsel and with full knowledge of its significance and consequences, with
the understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Guarantor
otherwise may have against any Company, any Purchaser or any other person or
entity or against any collateral. If, notwithstanding the intent of the parties
that the terms of this Guaranty shall control in any and all circumstances, any
such waivers or consents are determined to be unenforceable under applicable
law, such waivers and consents shall be effective to the maximum extent
permitted by law.
     16. Severability. To the extent permitted by applicable law, any provision
of this Guaranty which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     17. Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by each of the
undersigned directly affected by such amendment and/or waiver and one or more
Purchasers, as applicable.
     18. Notice. All notices, requests and demands to or upon the undersigned,
shall be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.
     19. Successors. Each Purchaser may, from time to time, without notice to
the undersigned, sell, assign, transfer or otherwise dispose of all or any part
of the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, each Purchaser may assign, or grant participations
to, one or more banks, financial institutions or other entities all or any part
of any of the Obligations. In each such event, each Purchaser, its Affiliates
and each and every immediate and successive purchaser, assignee, transferee or
holder of all or any part of the Obligations shall have the right to enforce
this Guaranty, by legal action or otherwise, for its own benefit as fully as if
such purchaser, assignee, transferee or holder were herein by name specifically
given such right. Each Purchaser shall have an unimpaired right to enforce this
Guaranty for its benefit with respect to that portion of the Obligations which
such Purchaser has not disposed of, sold, assigned, or otherwise transferred.
     20. Release. Nothing except indefeasible payment in full of the Obligations
shall release any of the undersigned from liability under this Guaranty.
     21. Remedies Not Exclusive. The remedies conferred upon the Purchasers in
this Guaranty are intended to be in addition to, and not in limitation of any
other remedy or remedies available to the Purchasers under applicable law or
otherwise.
Subsidiary Guaranty

8



--------------------------------------------------------------------------------



 



     22. Limitation of Obligations under this Guaranty. Each Guarantor and each
Purchaser (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Purchaser (by its acceptance of the benefits
of this Guaranty) hereby irrevocably agrees that the Obligations guaranteed by
such Guarantor shall be limited to such amount as will, after giving effect to
such maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and the other Guarantors (including this
Guaranty), result in the Obligations of such Guarantor under this Guaranty in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.
     23. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. It is understood and agreed that if facsimile copies
of this Guaranty bearing facsimile signatures are exchanged between the parties
hereto, such copies shall in all respects have the same weight, force and legal
effect and shall be fully as valid, binding, and enforceable as if such signed
facsimile copies were original documents bearing original signature.
     24. Ancillary Agreement. This Guaranty shall for all purposes constitute an
“Ancillary Agreement” under, and as defined in, the Security Agreement.
[REMAINDER OF THIS PAGE IS BLANK.
SIGNATURE PAGE IMMEDIATELY FOLLOWS]
Subsidiary Guaranty

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as
of the date and year here above written.

                  SILICON MOUNTAIN HOLDINGS, INC.    
 
           
 
  By:   /s/ Rudolph (Tré) A. Cates III    
 
  Name:  
 
Rudolph (Tré) A. Cates III    
 
  Title:  
 
CEO    
 
     
 
        Address: 4755 Walnut Street         Boulder, Colorado 80301    
 
                Telephone: (303) 938-1155         Facsimile: (303) 938-1166    
    State of Formation: Colorado    

Subsidiary Guaranty

10